Order of September 16, 1958, unanimously reversed and matter remitted to Onondaga County Court for a hearing. Memorandum: The prior coram nobis decision was based upon the alleged failure to advise the defendant of his right to counsel. This proceeding is addressed to the same problem but is based upon a new state of facts and a new contention. Here the claim is made that the defendant was a mentally defective person and that the Trial Judge knew of the psychiatric report to that effect at the time of arraignment but took no steps to assign him counsel nor to take any other steps under those conditions to protect his rights. The failure under the circumstances alleged amounted to a deprivation of due process, and a hearing must be held to determine this question. (Appeal from order of Onondaga County Court dated September 16, 1958, denying defendant’s motion for writs of error coram nobis, to vacate judgment of conviction of October 24, 1934.) Present— Williams, P. J., Bastow, Goldman, MeClusky and Henry, JJ.